DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the method claims 1-4 in the reply filed on 5/22/2022 is acknowledged.  The traversal is on the ground(s) that there is not a serious search burden.  This is not found persuasive because the application is a national stage application -wherein the grounds for restriction required is a lack of unity of invention:
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
Furthermore, the two separate claim groups cover a method and an apparatus, - wherein the method would be classified in CPC Section A61L 2/07, and the apparatus would be classified in CPC Section B65B 55/06.  As such, a serious search burden would exist if the restriction were not required.  Therefore, the requirement is still deemed proper and is made FINAL. Claims 1-4 will be examined in this action.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (WO 2014103787 A1, provided in Applicant’s IDS of 5/11/2020) in view of Iwano (JP H1016925 A, provided in Applicant’s IDS of 5/11/2020). 
Regarding claim 1, Hayakawa teaches a method for sterilizing, wherein heated steam is supplied (abstract: sends hot water or heated steam through the beverage supply system piping), wherein a beverage supply system piping is sterilized, but does not teach wherein a sterilization filter unit which sterilizes supplied air is the target of the sterilization.
Iwano teaches a sterilization method for sterilizing a filter unit which supplies clean air (abstract: PROBLEM TO BE SOLVED: To easily sterilize a filter of a filter unit. SOLUTION: A clean air supplier comprises a filter unit 17 for filtering air for cleaning and a blower 18 for feeding air to the filter unit 17), which identifies a need for a sterilization method to clean a sterilization filter unit that supplies clean air. Iwano teaches a solution wherein hydrogen peroxide gas is used to sterilize the filter (par. 23: After replacing the filters (14), (15) and (16), hydrogen peroxide solution is sprayed from the hydrogen peroxide solution nozzle (24) into the tank (25) for sterilizing the filter unit, is heated by the heater (23) into a gas state, and this is blown into the filter unit (17) by the air blown into the tank (25) from the blower (18)), which is similar to the method of Hayakawa, which also uses a heated gas for sterilization. Using steam instead of hydrogen peroxide would be a substitute means of achieving the same function. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayakawa to be used to sterilize a sterilization filter unit which sterilizes supplied air and to use a blower to feed the air, as taught by Iwano, in order to sterilize the filter unit. 
Hayakawa modified by Iwano teaches a temperature of the heated steam discharged from the sterilization filter unit is measured at predetermined time intervals (Hayakawa abstract: detecting, at prescribed time intervals, the temperature at a plurality of locations on the beverage supply system piping; pg. 5 par. 4,5 of translated document: This heated steam flows from the aseptic tank 19 to the filling nozzle 2a side in the downstream side piping part 7b, and is discharged from the drain pipe 20 to the outside of the filling machine 2 after heating each part. (6) When heated steam flows through the downstream side piping part 7b, temperature information is sent to the controller 17 from the temperature sensors 10 arranged at various locations on the downstream side piping part 7b at regular time intervals, Fig. 1; NOTE: since the steam is discharged at the end of piping part 7b, the temperature measured at 7b would be the same as the discharge temperature), 
an F value is calculated from the measured temperature (Hayakawa pg. 4: formula for F involves temperature), 
and sterilization of the sterilization filter unit is ended when the F value reaches a target value (Hayakawa abstract: finishes a pasteurization step when the smallest of the F values reaches a target value).
Regarding claim 2, Hayakawa modified by Iwano teaches the method for sterilizing a sterilization filter unit according to Claim 1, as set forth above, and further teaches wherein the F value is calculated according to the following formula:

    PNG
    media_image1.png
    158
    638
    media_image1.png
    Greyscale

(Hayakawa original Japanese copy:
 
    PNG
    media_image2.png
    218
    498
    media_image2.png
    Greyscale

)
Regarding claim 3, Hayakawa modified by Iwano teaches the method for sterilizing a sterilization filter unit according to Claim 1, as set forth above, but does not further teach wherein the supplied air is air having a pressure equal to or higher than 0.1 MPa. 
 	Iwano teaches wherein the supplied air is air having a pressure equal to or higher than 0.1 MPa (par. 22: The cleaned clean air is heated by the heater (19), and only the hot clean air is sent into the aseptic chamber (1), thereby making the inside of the aseptic chamber (1) a positive pressure and preventing the invasion of outside air;  NOTE: since outside air is at atmospheric pressure, which is 0.1 MPa, the supplied air is implicitly at 0.1 MPa or greater pressure in order to prevent vacuum conditions). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayakawa modified by Iwano to supply the air at a pressure equal to or higher than 0.1 MPa, as taught by Iwano, in order to prevent the invasion of outside air due to a vacuum from having an inside pressure less than the atmospheric pressure. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa modified by Iwano (hereinafter referred to as Modified Hayakawa) in further view Park (WO 2019164072 A1). 
Regarding claim 4, Modified Hayakawa teaches the method for sterilizing a sterilization filter unit according to Claim 3, as set forth above, and further teaches wherein the air is supplied to the sterilization filter unit moisture is removed from the air (Iwano Fig. 1: blower 18; NOTE: although the blower is taught to be used to move the air, it would also dry the air) but does not teach wherein oil and dust are removed before entering the filter to be sterilized. 
Iwano already teaches an air filter located before the main sterilization filter (par. 19: A filter (26) is attached to the suction port of the blower (18)) but does not teach wherein that filter removes dust and oil. 
	Park teaches various filters in addition to a HEPA filter (which is the only type of filter explicitly taught by Iwano) for filtering dust and oil (pg. 5 par. 6: And a discharge filter 15a, 15b and an input unit 16 discharged to the preliminary filter 13, a HEPA filter 14, a photocatalyst filter 110, and a light source 120 for purifying air therein; pg. 5 par. 8: In the prefilter 13, relatively large dust particles are primarily filtered out; pg. 5 par. 11: Although not shown, a deodorizing filter including activated carbon may be further included between the prefilter 13 and the HEPA filter 14. The order of arrangement of the filters may be as shown in FIG.1, or may be arranged in a different order). Thus, Park teaches putting a preliminary filter before the HEPA filter to filter out larger dust particles while the HEPA filter handles the fine dust particles. 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Modified Hayakawa to filter out dust and oil from the air before it is supplied to the sterilization filter, as taught by Park, in order to achieve the multiplied effect of producing cleaner, purer air and to fulfill a known need in Iwano to have a preliminary filter before the sterilization filter being cleaned. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796         

/KEVIN JOYNER/Primary Examiner, Art Unit 1799